Electronically Filed
                                                       Supreme Court
                                                       SCWC-13-0003065
                                                       07-JAN-2015
                                                       10:51 AM




                          SCWC-13-0003065


            IN THE SUPREME COURT OF THE STATE OF HAWAI'I




                      KILAKILA 'O HALEAKALÂ,

                  Petitioner/Appellant-Appellant,


                                 vs.


    BOARD OF LAND AND NATURAL RESOURCES, DEPARTMENT OF LAND AND

 NATURAL RESOURCES, WILLIAM AILA, Jr., in his official capacity as

    Chairperson of the Board of Land and Natural Resources, and

                       UNIVERSITY OF HAWAI'I,

                  Respondents/Appellees-Appellees.




          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-13-0003065; CIV. NO. 12-1-3070-12)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Appellant-Appellant Kilakila 'O Haleakalâ’s

Application for Writ of Certiorari filed on December 1, 2014, is

hereby accepted and will be scheduled for oral argument.    The
parties will be notified by the appellate clerk regarding


scheduling.


          DATED:   Honolulu, Hawai'i, January 7, 2015.

David Kimo Frankel and
          /s/ Mark E. Recktenwald

Sharla Ann Manley

for petitioner
                  /s/ Paula A. Nakayama

Russell Suzuki
                  /s/ Sabrina S. McKenna

William J. Wynhoff and

Linda L.W. Chow

for respondents Board of
        /s/ Richard W. Pollack

Land and Natural Resources,

Department of Land and
          /s/ Michael D. Wilson

Natural Resources, and

William J. Aila, Jr., in

his official capacity as

Chairperson of the Board of

Land and Natural Resources 


Darolyn H. Lendio
Bruce Y. Matsui
Lisa Woods Munger
Lisa A. Bail and
Christine A. Terada
for respondent University
of Hawai'i at Mânoa




                                 2